Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/630276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims are referring to the same steps of making packages with gusseted bottom, while having the steps of sealing and cutting the formed sleeve to form gusseted bottom of one bag and top recloseable fastener portion of the other bag at the same time.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christoff et al. (U.S. Patent No. 4,655,862) in view of Unilever (WO 2012/113602).


	Therefore, it would have been obvious to having ordinary skill in the art, before the invention was made, to have modified Christoff’s method by having the steps of forming a bottom gusseted portion while sealing and cutting through the web to form bottom and top portions of adjacent formed packages, as suggested by Unilever, in order to form gusseted single chamber infusion packet can contain less infusible material per packet and still achieve the same job for bigger sized packages (Summary of The Invention, lines 27-35). 
	Regarding claim 18: Christoff discloses a plurality of said seal elements (Figs. 4 & 5; via plurality of cut portions 44).  
	Regarding claim 19: Christoff discloses a step of having the seal element to extend transversely of said longitudinal axis (Figs. 4 & 5; via seal element 44 in respect to web 31).
	Regarding claim 20: Christoff providing that the seal element (44) in spaced relationship to said fold line of the respective one of said top sleeve portions (Figs. 11, and 12; via fold line 55 on sleeve 44).  
	Regarding claim 21: Christoff discloses that wherein said seal element comprises an adhesive seal (“the fastener strip 44 is secured to the web 31 by fusion bonding or adhesive bonding”).

	Regarding claim 23: Christoff discloses that the sleeve-forming web comprises a folded web of sleeve-forming material, wherein an inside surface of said folded sleeve-forming web does not heat-seal to itself (Fig. 5; via the inside surface of 44 overlapping each other, do not seal to each other).  
	Regarding claim 24: Christoff discloses a step of forming an end seal between said front and rear package panel adjacent to said each said top sleeve portion, see for example (Figs. 5, 8-10; via end seal at 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731